Citation Nr: 1749484	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-22 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and insomnia.

2.  Entitlement to service connection for migraine headaches, to include as secondary to acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2008 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of this hearing is of record.

The psychiatric disorder and headache claims were previously remanded by the Board for further development in May 2014, May 2015, and September 2016.  A review of the record reflects the development directed by these remands has been substantially accomplished.  The case has now been returned for further appellate consideration.

The Board notes that the May 2015 and September 2016 remands also included the issues of service connection for a left leg condition and a rating in excess of 20 percent for duodenal ulcer with gastroesophageal reflux disease (GERD).  Specifically, the Board directed that a Statement of the Case (SOC) be promulgated on these issues in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the record reflects SOCs were promulgated on these issues in February 2017.  However, the record does not reflect the Veteran perfected an appeal as to these issues by filing a timely Substantive Appeal.  As such, the Board does not have jurisdiction to consider the merits of these claims.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has an acquired psychiatric disorder that was incurred in or is otherwise the result of his active service; or as secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic headache disorder that was incurred in or is otherwise the result of his active service; or as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include depression, PTSD, and insomnia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for a grant of service connection for migraine headaches, to include as secondary to acquired psychiatric disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In pertinent part, the Board notes that it previously determined that VA examinations in October 2014 and December 2015 were inadequate as they did not accurately note the nature of the Veteran's purported stressors which he contended were the basis for his psychiatric disorder claim.  However, this deficiency appears to be corrected by a November 2016 addendum by the December 2015 VA examiner which did accurately note the nature of these stressors.  The Veteran has not otherwise identified any deficiency regarding the notification and assistance he has received in this case, or in the conduct of the December 2013 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include psychosis.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Acquired Psychiatric Disorder


In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

In this case, the Veteran has essentially contended that he has PTSD due to the following stressors: being responsible for guarding nuclear warheads in Greece where he was stationed at a NATO camp, which was under constant threat of attack by terrorist forces and where he was treated in a continuously hostile manner.  His sister has also submitted supporting lay evidence attesting to the change in his personality following service.  

Initially, the Board notes the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for an acquired psychiatric disorder.  Rather, his psychiatric condition was evaluated as normal on his August 1983 enlistment examination, and another service examination conducted in December 1987.  Further, there does not appear to be any records showing a competent medical evidence of such a disorder until years after his separation from service.  In fact, the Veteran acknowledged at his December 2013 hearing that he did not seek treatment until the 2000s.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Board notes that relevant regulatory provisions provide special provisions for claims of PTSD based upon "fear of hostile military or terrorist activity," which appear to apply to the Veteran's purported stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In short, a competent medical opinion from a VA psychiatrist or psychologist, or such a clinician contracted by VA, is required to subsequent a claim of PTSD based upon fear of hostile or terrorist activity.  Moreover, as there is no competent medical evidence of such a disorder until years after service, the Board finds that a competent medical opinion is required to resolve this matter regardless of the diagnosis.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the only competent medical opinions to explicitly address the issue of whether the Veteran has an acquired psychiatric disorder due to his purported stressor is that of the October 2014 and December 2015 VA examinations (with the November 2016 addendum), which are against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With respect to the October 2014 and December 2015 VA examinations, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s), and nothing in the record to include the Veteran's contentions causes it to doubt such qualifications in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, the VA examiners indicated familiarity with the Veteran's medical history from review of the claims folder.  Their opinions were not expressed in speculative or equivocal language; and were supported by stated rationale.  As discussed above, the Board previously found the October 2014 VA examination to be inadequate as it did not accurately note the nature of the Veteran's purported stressor.  However, this deficiency appears to have been corrected by the more recent December 2015 VA examiner, who accurately and explicitly noted the nature of the stressors in the November 2016 addendum as described in the Board's May 2015 and September 2016 remands.  

The December 2015 VA examiner concluded the Veteran did not have a diagnosis of PTSD that satisfied the requisite Diagnostic and Statistical Manual of Mental Disorders DSM criteria for a diagnosis of PTSD (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); that the Veteran's current acquired psychiatric disorders were that of an unspecified depressive disorder and an unspecified anxiety disorder; and opined that it was is less likely as not that either of these disorders were incurred in or were related to the Veteran's military service.  The Veteran reiterated these findings in the November 2016 addendum.  The Board finds that the supporting rationale is consistent with the evidence of record.  Further, no competent medical evidence is of record that explicitly refutes the opinions expressed by the December 2015 VA examiner, to include as stated in the November 2016 addendum.  Consequently, the Board concludes the December 2015 VA examiner's opinions in this case, including the November 2016 addendum, are adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has an acquired psychiatric disorder that was incurred in or is otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  In fact, as stated above, the Board has already found there was no competent medical evidence of an acquired psychiatric disorder until years after service.  Further, the December 2015 VA examiner opined that the Veteran does not meet the DSM criteria for a diagnosis of a psychotic disorder (i.e., psychosis) which is the psychiatric disorder for which the provisions of 38 C.F.R. § 3.309(a) are applicable.  Moreover, the December 2015 VA examiner opined that it was less likely as not that either the unspecified anxiety disorder or unspecified depressive disorder was caused by or aggravated by the Veteran's service connected disabilities (duodenal ulcer, hemorrhoids).  The Board has already found the VA examiner to be qualified to render a competent medical opinion, and to be familiar with the Veteran's medical history.  No competent medical evidence is otherwise of record which supports a finding of secondary service connection to include on the basis of aggravation.  As such, it appears the preponderance of the evidence is against such a finding.

For these reasons, the Board concludes the benefit sought on appeal with respect to the psychiatric disorder claim must be denied.

Analysis - Migraine Headaches

In this case, the Veteran has indicated that he has migraines secondary to his psychiatric disorder; e.g., when he gets stressed he has headaches.  

The Board notes that, as with the psychiatric disorder claim, there is no indication of recurrent headaches in the service treatment records, or for years after service.  As already noted, this can serve as probative evidence against the claim.  See Mense, supra; Maxson, supra.

Nothing in the record otherwise links the Veteran purported headache disorder to his active service, to include his own contentions.  Rather, the Veteran has contended, in essence, that he has headaches due to his acquired psychiatric disorder.  Although the law does provide for a grant of secondary service connection, for the reasons detailed above the Board has determined service connection is not warranted for the Veteran's psychiatric disorder.  Therefore, service connection cannot be established pursuant to 38 C.F.R. § 3.310.  Moreover, nothing indicates the headaches are otherwise secondary to the Veteran's service-connected duodenal ulcer with GERD or hemorrhoids.  No other basis is demonstrated by the record to support a grant of service connection for these disabilities.

For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic headache disorder that was incurred in or is otherwise the result of his active service; or as secondary to a service-connected disability.  Therefore, the benefit of the doubt doctrine is not applicable, and the claim must be denied.




ORDER


Service connection for an acquired psychiatric disorder, to include depression, PTSD, and insomnia is denied.

Service connection for migraine headaches, to include as secondary to acquired psychiatric disorder, is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


